Citation Nr: 0922830	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 1944 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Fargo, North Dakota, Medical and Regional Office Center 
(RO) which denied service connection for bilateral hearing 
loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 38 
U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
bilateral hearing loss was not manifested during active 
service or for many years thereafter.  The Veteran's 
currently diagnosed hearing loss d has not been objectively 
shown to have originated during active service or to be 
related thereto.  


CONCLUSION OF LAW

Bilateral hearing was not incurred in or aggravated by active 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.303, 3.307, 3.309 3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran seeks entitlement to service connection for 
bilateral hearing loss, which he contends is due to noise 
exposure/acoustic trauma in service..

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans 
Affairs (VA) will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

In reviewing the Veteran's claim, the Board observes that the 
VA issued a VCAA notice to the Veteran in July 2006 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
July 2006 VCAA notice was issued prior to the September 2006 
rating decision from which the instant appeal arises.  
 


The Board notes that the July 2006 letter specifically 
requested of the Veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claims, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for bilateral 
hearing loss.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The Veteran's 
claims of entitlement to service connection were denied based 
on element (3), a connection between the Veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.  In any event, the 
Veteran received specific notice of the Court's Dingess 
decision in the July 8, 2006 VCAA notice letter.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded an August 2006 VA audiological examination for 
compensation purposes.  The examination report and August 
2006 and September 2006 addenda thereto are of record.  The 
Veteran stated in July 2006 that he had no other information 
or evidence to provide to VA.  

In a May 2009 Written Brief Presentation, the accredited 
representative advances that the Veteran was afforded a 
whispered voice hearing test at his April 1946 physical 
examination for service separation; such testing is wholly 
unreliable and therefore inadequate to evaluate hearing loss 
disability associated with military noise exposure; and "the 
negative conclusion arrived at by the [2006] examiner was due 
to false factual premises and, as a result, the [2006] 
examination is inadequate."  

It is true that the 1946 separation examination, conducted 
over 60 years ago, does not meet current standards.  However, 
the Board rejects the notion, implicit in the  
representative's presentation, that the opposite conclusion 
must be reached, that is, that hearing loss was somehow 
present on separation.  The representative has pointed to no 
legal or factual basis for such conclusion. 

In short, the separation physical examination does not in 
fact show hearing loss, and the 2006 examiner was justified 
in taking that into consideration, along with the remainder 
of the Veteran's medical history, in rendering an opinion.  
The VA examination report and the addenda thereto appear to 
be clearly adequate and based upon competent and 
substantiated audiological findings.  In the absence of clear 
and specific deficiencies, the fact that an examination 
results in unfavorable findings alone does not render it 
inadequate for evaluation purposes.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See 38 C.F.R. § 3.303(d) (2008). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Where a veteran served continuously for ninety days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  



Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Factual background

The Veteran's Report of Separation from United States Navy 
indicates that he held seaman ratings.  He was noted to have 
served aboard the U.S.S. Rigel (AR-11).  The Veteran has also 
stated that he served aboard the U.S.S. Farragut.  

Articles from the Internet convey the U.S.S. Rigel was an 
armed destroyer tender and the U.S.S. Farragut was a 
destroyer.  Both vessels earned numerous battle stars during 
World War II for their participation in naval operations in 
the South Pacific.  

The Veteran's service treatment records make no reference to 
chronic hearing loss disability.  At his April 1946 physical 
examination for service separation, the Veteran exhibited 
bilateral 15/15 auditory acuity.  Auditory acuity of 15/15 is 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

An undated written statement from Mid Minnesota Hearing 
Center received in July 2006 indicates that the Veteran had 
"severe hearing loss."  

At an August 2006 VA audiological examination for 
compensation purposes, the Veteran reported that he had been 
exposed to "5 [inch] guns, 20 mm guns" while in the Navy 
and post-service noise exposure in both his employment as a 
telephone lineman and equipment repairman and during 
"limited hunting."  On audiological evaluation, the Veteran 
exhibited pure tone thresholds, in decibels, as follows:





	(CONTINUED ON NEXT PAGE)








HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
35
35
LEFT
5
10
20
35
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The examiner related that "without 
C-file, unable to give an opinion."  In August 2006 and 
September 2006 addenda to the August 2006 VA examination 
report, the examiner opined that:

C-file was reviewed and there are no 
audios noted in [the service treatment 
records].  History by Veteran indicates 
onset of hearing loss was delayed by 
about 50 years.  He denies having 
tinnitus.  He does have a history of 
noise both during and post service.  His 
current hearing loss is asymmetrical and 
the right ear is not consistent with a 
history of noise damage.  Based on the 
current hearing loss, the delayed onset 
of hearing loss and noise post service, 
it is less than likely that the hearing 
loss is the result of his military 
service.  

The Veteran's contentions

In his May 2006 claim for service connection, the Veteran 
conveyed that: he had been "a gunner on the U.S.S. Rigel 
(AR-11)" and "1st loader on a 5" gun."  He stated that his 
right ear "got the worst of the noise and that is the ear I 
most have problems with hearing."  In a July 2006 written 
statement, the Veteran advanced that "I was a gunner on 
board ship and sustained heavy acoustic trauma."  



In his August 2007 notice of disagreement, the Veteran 
indicated that:

In the first place, I was exposed to 
extreme loud noise in the military which 
was the 5" guns and 22 mm guns.  This 
noise lasted from early morning until 
noon and other times went from noon to 
evening.  These were practice drills and 
I left the drills each time with ringing 
in my ears that would last for hours only 
to be exposed to the noise again time 
after time during my military career.  I 
was in the military from January 1944 to 
April 1946, so you can see why my hearing 
had its onset during active service.  

The Veteran clarified further that: his wife had initially 
began to chide him about not being able to hear her 
approximately 10 years earlier; his employment as a telephone 
lineman and in equipment repair involved "hardly any" noise 
exposure; and his current hearing loss disability was 
consistent with his military noise exposure.  

In his Appeal to the Board (VA Form 9) received in February 
2008, the Veteran reported that he served aboard both the 
U.S.S. Rigel and the U.S.S. Farragut.  He indicated that his 
in-service "acoustical trauma which arose under combat and 
during those strenuous conditions (i.e., reference to the 
battle stars received [by the U.S.S. Rigel and the U.S.S. 
Farragut] during WWII and during the period I served 
aboard)" caused his chronic bilateral hearing loss 
disability.  

In a May 2009 Written Brief Presentation, the accredited 
representative advanced that: the Veteran had been exposed to 
acoustical trauma associated with "the firing of 5" and 22 
mm guns on board naval ships in service" and such exposure, 
at least in part, lead to the onset of his chronic bilateral 
hearing loss disability.  


Analysis

With respect to Hickson element (1), the audiological 
examination conducted in August 2006 revealed bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  Hickson 
element (1) has therefore been satisfied.

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records reveal no medical evidence of bilateral 
hearing loss, or any ear disease or hearing complaints in 
service.  Upon separation, as was alluded to above the 
Veteran's hearing was noted to be normal.  In addition, the 
evidence does not show hearing loss within the one year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).  
Indeed, the first evidence of hearing loss came in 2006, 
sixty years after service.

Concerning in-service injury, the Veteran has asserted that 
he suffered acoustic trauma during service.  Given that his 
ship participated in combat operations, the Board finds that 
he served in combat.  See 38 U.S.C.A. § 1154(b), discussed 
above.  Element (2) is therefore met. 

With respect to critical element (3), medical nexus, the 
Veteran's current chronic bilateral sensorineural hearing 
loss disability has not been objectively shown to have 
originated during active service or as the result of his 
inservice noise exposure.  Indeed, the examiner at the August 
2006 VA examination for compensation purposes specifically 
concluded that given "the delayed onset of hearing loss and 
noise post service, it is less than likely that the hearing 
loss is the result of his military service."  

There is no competent medical evidence to the contrary.  The 
Veteran's contentions as to the etiology of his chronic 
bilateral hearing loss disability are supported solely by his 
own written statements.  No competent professional has 
advanced that an etiological relationship exists between the 
Veteran's active service and his chronic bilateral 
sensorineural hearing loss disability.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The lay statements are thus insufficient to 
establish an etiological relationship between the claimed 
disorder and the Veteran's wartime service.   

The Board again observes that 38 U.S.C.A. § 1154(b) does not 
eliminate the need for medical nexus evidence.  It merely 
reduces the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 
523-24 (1996).  

It appears that the Veteran and his representative are 
contending that he has had hearing loss since separating from 
service and that such was not correctly identified on 
separation.  The Board is of course aware of the provisions 
of 38 C.F.R. § 3.303(b), discussed above, relating to 
chronicity and continuity of symptomatology.  

The objective medical records do not disclose complaints of 
hearing loss for several decades after service.  There is no 
mention of ear problems by the Veteran until he filed his 
initial claim of entitlement to VA benefits almost six 
decades after he separated from military service in 1946.  Of 
particular interest is that in January 1965 the Veteran filed 
a claim for service connection for several disabilities; 
hearing loss was not mentioned.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) [there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous 
symptomatology].  Such evidence is lacking in this case.

In this case, the weight of the probative evidence of record 
is against a finding of a nexus between the Veteran's 
bilateral hearing loss and his naval service.  Accordingly, 
Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

In conclusion, the Board concludes that a preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for chronic bilateral hearing loss 
disability.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


